Case 3:19-cr-00166-TJC-JRK Document 14 Filed 10/30/19 Page 1 of 1 PageID 66



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION

  UNITED STATES OF AMERICA

  vs.                                                                    CASE NO. 3:19-cr-166-J-32JRK

  DAVID LANE BYRNS


                                  REPORT AND RECOMMENDATION1
                                   CONCERNING PLEA OF GUILTY

          The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed. R.

  Crim. P. and Rule 6.01(c)(12), M. D. Fla. Rules, and has entered a plea of guilty to Count

  One of the Information. After cautioning and examining the Defendant under oath

  concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea

  was knowledgeable and voluntary, and that the offense charged is supported by an

  independent basis in fact containing each of the essential elements of such offense. I

  therefore recommend that the plea of guilty be accepted and that the Defendant be

  adjudged guilty and have sentence imposed accordingly.

          DONE and ORDERED in Jacksonville, Florida on this 29th day of October, 2019.




  Copies to:
  Honorable Timothy J. Corrigan
  United States District Judge
  Marielena Diaz, Courtroom Deputy
  Assistant United States Attorney (Duva/Winters)
  Jesse Nolan Dreicer, Esquire
  John Justin Johnston, Esquire
  United States Probation
  United States Pretrial Services


        1 The parties have agreed to waive the fourteen (14) day objection period to this Report and
  Recommendation. 28 U.S.C. §636(b)(1)(B), Rule 6.02, M.D. Fla. Rules.
